920 F.2d 926Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darrell A. BOWMAN, Petitioner-Appellant,v.General HARLESTON, Warden, Attorney General of the State ofMaryland, Respondents-Appellees.
No. 90-6148.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 14, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-90-274-S;  CA-90-2318-S)
Darrell A. Bowman, appellant pro se.
Thomas Kevin Clancy, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Darrell A. Bowman seeks to appeal the district court orders dismissing his two 28 U.S.C. Sec. 2254 petitions.  We dismiss the appeals for the reasons stated below.


2
In CA-90-274-S, we find that Bowman did not file his notice of appeal within the 30-day period established by Fed.R.App.P. 4(a)(1), and also failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  Therefore, we have no jurisdiction to consider this case.


3
In CA-90-2318-S, Bowman's appeal is timely.  However, our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, in CA-90-2318-S, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Bowman v. Harleston, CA-90-2318-S (D.Md. Sept. 10, 1990).


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
DISMISSED.